t c summary opinion united_states tax_court lisa and brian a symonette petitioners v commissioner of internal revenue respondent docket no 13403-06s filed date brian a symonette pro_se brian a pfeifer for respondent chabot judge this case was heard pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as a precedent for any other case sec_7463 1unless indicated otherwise all chapter and section references are to chapters and sections of the internal_revenue_code_of_1986 as in effect for the year in issue except as to sec_7463 which is as in effect for proceedings commenced on the date the petition in the instant case was filed respondent determined deficiencies in federal individual income_tax and an accuracy-related_penalty under section against petitioners for as follows penalty sec_6662 deficiency petitioner lisa symonette brian a symonette dollar_figure big_number -- dollar_figure 1of this amount dollar_figure is income_tax under ch and dollar_figure is self-employment_tax under ch petitioners had filed separate tax returns for and the notices of deficiency were prepared with respect to those tax returns after they filed the separate tax returns and before the notices of deficiency were issued petitioners filed a form 1040x amended u s individual_income_tax_return constituting a joint tax_return for as a result we consult petitioners’ separate tax returns as necessary to understand respondent’s determinations in the notices of deficiency but redeterminations and computations shall be made with respect to petitioners’ joint tax_return for example petitioner lisa symonette hereinafter sometimes referred to as lisa filed her 2at trial respondent’s counsel clarified that the penalty is for negligence or disregard of rules or regulations and not for any other category to which sec_6662 applies 3none of the limitations set forth in sec_6013 applies and so the joint_return is effective respondent so concedes in accordance with sec_6013 and petitioners’ liabilities are joint_and_several sec_6013 see sec_6017 and sec_1_6017-1 income_tax regs as to the self- employment_taxes separate tax_return claiming head_of_household status and petitioner brian a symonette hereinafter sometimes referred to as brian filed his separate tax_return claiming single status in the notices of deficiency respondent determined that each petitioner should be treated as married_filing_separately as a result of the parties’ stipulation as to the joint tax_return and the absence of any challenge to the effectiveness of that filing the joint tax_return status supersedes both a the filing_status each petitioner claimed on his or her separate tax_return and b respondent’s determinations as to petitioners’ filing statuses another result of the foregoing is that the joint deficiency may be less than the sum of the separate deficiencies determined in the notices of deficiency but the joint deficiency may be greater than one or both of the separate deficiencies determined in the notices of deficiency we treat the parties’ agreement as to the effectiveness of the joint tax_return as satisfying the sec_6214 requirement that respondent claim an increased deficiency but only to the extent that in the peculiar setting of the instant case any such increase results solely from the shift from separate tax returns to a joint tax_return by answer filed at the start of the trial session respondent asserted an increased deficiency and correspondingly increased sec_6662 penalty by disallowing all of the items from schedule e supplemental income and loss that brian had claimed on his separate tax_return and that respondent had not disallowed in the original notice_of_deficiency to brian this new disallowance was due to the passive_activity_loss limitations of sec_469 in a sense this superseded the schedule e adjustments in the notice_of_deficiency on brief respondent concedes the matter raised in the answer in effect returning the schedule e adjustments to their previous status respondent did not determine a sec_6662 penalty in the notice_of_deficiency issued to lisa accordingly no sec_6662 penalty attaches to any of the adjustments shown in the notice_of_deficiency to lisa even though those adjustments may be taken into account in determining petitioners’ joint tax_liability lisa did not appear at the trial of this case we granted respondent’s motion to dismiss as to lisa but ruled that in light of the superseding joint tax_return decision will be entered as to lisa in the same amount as decision is entered as to brian lisa’s case has not been severed thus she remains a party in the instant case see 87_tc_804 after concessions by both sides the issues for decision5 are 4petitioners concede that they are not entitled to the following a dollar_figure schedule e cleaning and maintenance expense any deduction for business use of their home for the computer doctor business dollar_figure of the claimed dollar_figure deduction for ira contributions on their joint tax_return dollar_figure of long-term_capital_loss respondent concedes that petitioners are entitled to the following schedule e insurance expense of dollar_figure a current deduction for dollar_figure interest shown on the stipulated settlement for residential rental realty located in miami fla dollar_figure of rent paid in connection with the tax doctor business a dollar_figure child_care_credit and an additional mortgage interest_deduction of dollar_figure respondent has also conceded that certain payments were made but not conceded the deductibility of the payments neither side has enlightened the court as to how the payments relate to any of the issues before the court 5the redetermination of brian’s self-employment taxes depends on concessions and resolutions of disputes as to his tax doctor and computer doctor businesses the redetermination of petitioners’ allowable deductions claimed on schedule a itemized_deductions depends on the law applicable to joint tax returns as distinguished from the separate tax_return status in the notices of deficiency and the effect of concessions and resolutions of disputes on other issues the proper treatment of specific components of petitioners’ claimed loss from residential rental realty whether petitioners are entitled to disputed deductions for brian’s tax doctor business whether petitioners are entitled to disputed deductions for brian’s computer doctor business the proper treatment of the dollar_figure lisa contributed to her ira and whether petitioners are liable for an accuracy-related_penalty background petitioners resided in florida when the petition in the instant case was filed they were married as of date for convenience we will combine our findings and analysis issue by issue a in general analysis in general the commissioner’s determinations as to matters of fact in the notice_of_deficiency are presumed to be correct and the taxpayers have the burden of proving otherwise see rule a 290_us_111 brian has not contended that sec_7491 applies so as to shift the burden_of_proof on the record in the instant case if such a contention 6unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure had been made then we would have concluded that the requirements of sec_7491 have not been met and so the burden_of_proof would not have been shifted but sec_7491 imposes on respondent the burden of production with respect to the sec_6662 penalty this will be dealt with infra section f sec_6662 penalty b schedule e on date petitioners bought for dollar_figure real_property in miami florida hereinafter sometimes referred to as the miami property they placed the miami property in service as residential_rental_property on or about date on his separate tax_return brian claimed a loss of dollar_figure from the miami property and deducted this amount from unrelated income the effect of respondent’s adjustments was to continue to allow more than percent of this claimed loss as a result the dispute is not whether any deduction should be allowed or even whether any loss should be allowed against unrelated income see infra note rather the dispute is about the proper treatment of specific components of the claimed loss allocation between land and building respondent notes and petitioners do not dispute that the cost of the miami property must be allocated between the land and the building respondent states as follows respondent is not challenging petitioners sic allocation of the purchase_price 4petitioner claimed a schedule e depreciation deduction in the amount of dollar_figure the total purchase_price of the miami property was dollar_figure using the applicable_depreciation_method and recovery_period petitioners allocated dollar_figure of the total purchase_price to the basis of the miami property subject_to depreciation dollar_figure divided by dollar_figure equal sec_51_3 petitioners claimed dollar_figure of depreciation on their schedule e on account of the miami property this matches the dollar_figure of depreciation claimed on brian’s separate tax_return brian’s separate tax_return includes a form_4562 depreciation and amortization relating to his schedule e which shows how the dollar_figure depreciation deduction was calculated petitioners’ joint tax_return did not include a form_4562 relating to the joint tax_return schedule e but because the joint tax_return arrives at the same dollar_figure deduction we treat the joint tax_return as implicitly following the same analysis as brian’s separate tax_return the form_4562 relating to brian’s separate tax_return schedule e shows the information set forth in table table item information a classification b mo and yr placed_in_service dollar_figure c basis for depreciation yrs d recovery_period e convention mm s l f method g depreciation deduction dollar_figure residential_rental_property from the foregoing we conclude that petitioners allocated dollar_figure of the total dollar_figure miami property purchase_price to the building because of respondent’s explicit concession that respondent is not challenging petitioners’ allocation we hold that percent dollar_figure dollar_figure of any additional capitalized expenditures shall be added to the depreciable basis of the building and percent dollar_figure dollar_figure to the nondepreciable basis of the land specific deductions the schedules e of brian’s separate tax_return and petitioners’ joint tax_return list nine deduction items aggregating dollar_figure the notice_of_deficiency allowed dollar_figure of this total describing it as the amount verified the parties have not favored us with a listing of the components of the dollar_figure that was disallowed respondent did not contend that there should be disallowances in addition to those set forth in the notices of deficiency we conclude that the focus of the parties’ stipulations and arguments remains the dollar_figure that was disallowed 7as explained supra respondent asserted in the answer an increased deficiency based on contentions about the effect of sec_469 but abandoned this entire assertion on brief as a result we have concluded that the situation has returned to what it was before the sec_469 issue was raised the parties stipulated that respondent concedes the schedule e dollar_figure insurance item that petitioners claimed we hold that this item is allowable in addition to the dollar_figure that respondent allowed in the notice_of_deficiency the parties stipulated that petitioners concede the dollar_figure cleaning and maintenance item that petitioners claimed we hold that respondent is sustained in the disallowance of this item as part of the disallowed dollar_figure the parties stipulated that items aggregating about dollar_figure were paid_or_incurred in connection with the purchase of the miami property as to all but dollar_figure of this total respondent contends that about half must be capitalized and added to the basis of the miami property and the other half capitalized as loan cost and amortized over the life of the mortgage loan on brief respondent concedes that the dollar_figure of interest shown on the stipulated settlement statement for the miami property is currently deductible petitioners have not disputed any of these characterizations and so we hold for respondent on this matter with the modifications described in the next paragraph two adjustments shall be made in the computations firstly in accordance with our discussion supra section b schedule e allocation between land and building percent not percent of any increase in basis is to be added to that part of the basis that is subject_to depreciation secondly because respondent has not asserted an increased disallowance compare our discussion of sec_6214 supra none of the capitalized amounts are part of the dollar_figure of deductions that respondent allowed in the notice_of_deficiency as to all schedule e matters not otherwise_disposed_of we conclude that petitioners have failed to carry their burden of proving error in respondent’s determinations we so hold c schedule c-- tax doctor brian operated a tax preparation business under the business name tax doctor the tax doctor business involved brian’s preparing tax returns and giving tax_advice he reported the results therefrom on a schedule c profit or loss from business sole_proprietorship on his separate tax_return the corresponding schedule c on petitioners’ joint tax_return is identical to the one on brian’s separate tax_return on this schedule c petitioners reported dollar_figure of gross_income claimed deductions of dollar_figure of total expenses and calculated a net_loss of dollar_figure which was then used to offset some of their other income the notice_of_deficiency allowed dollar_figure of the claimed dollar_figure of deductions describing the dollar_figure as the amount verified the parties have not favored us with a listing of the components of the allowed dollar_figure or of the disallowed dollar_figure consistent with our analysis supra at b schedule e specific deductions because respondent did not contend that there should be disallowances in addition to those set forth in the notices of deficiency we conclude that the focus of the parties’ stipulations and arguments remains the dollar_figure that was disallowed in the notice_of_deficiency to brian office expenses brian started the tax doctor business at the beginning of originally brian conducted the tax doctor business out of petitioners’ home at some point he decided to move this business out of petitioners’ home brian leased9 office space for the tax doctor business in miami lakes florida hereinafter sometimes referred to as the miami lakes office at a monthly rent of dollar_figure for a 12-month term beginning date the lease agreement states it was executed on date brian’s signature on the lease 8brian did not on his separate tax_return and petitioners do not on their joint tax_return claim any deductions for business use of the home in connection with brian’s tax doctor business they did claim such deductions in connection with brian’s computer doctor business discussed infra but the parties have stipulated that petitioners are not entitled to such deductions in connection with that business 9the parties stipulated a lease agreement showing tax doctor inc a florida corporation as lessee the parties do not clarify the apparent conflict between the lease agreement’s referral to tax doctor as a corporation and petitioners’ claim of the deduction on a schedule c as a sole_proprietorship a claim agreed to by respondent we leave the parties where we find them on this matter agreement is dated date brian’s dollar_figure check to the lessor noting that it was for office space is dated date the check was deposited by the lessor on date respondent concedes dollar_figure of the dollar_figure petitioners claimed as office expenses in connection with the tax doctor business we assume this represent sec_3 months’ rent x dollar_figure dollar_figure for the miami lakes office petitioners do not concede the remaining dollar_figure of the claimed office expenses brian has not described or offered any evidence purporting to relate to this item we hold that the conceded dollar_figure is allowable in addition to the dollar_figure respondent allowed in the notice_of_deficiency and respondent’s disallowance of the remaining dollar_figure is sustained as part of the dollar_figure disallowed in the notice_of_deficiency depreciation on the schedule c for the tax doctor business petitioners claim a deduction of dollar_figure for depreciation and sec_179 expense apparently dollar_figure relates to a hummer vehicle shown on the form_4562 as having been placed_in_service on date and driven big_number miles on business miles commuting and miles for other personal purposesdollar_figure respondent disallowed the entire dollar_figure brian testified that he bought the hummer in order to a move all the tax doctor business equipment and furniture out of his home b entertain clients and c gain new revenue and he used the hummer for commuting sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business e g 79_tc_1 under sec_6001 and sec_1_6001-1 and e income_tax regs a taxpayer must keep such permanent books of account or records as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown on the tax_return if the books_and_records are not adequate to establish the amount_of_deductions or credits but we are persuaded that the taxpayer is entitled to deduct more than the commissioner allowed then we are required to make some estimate of how much more should be allowed bearing heavily if we choose upon the taxpayer whose inexactitude is of his own making cohan v commissioner 10the hummer deductions are shown as dollar_figure of special depreciation dollar_figure of regular depreciation and dollar_figure of sec_179 expense two other items are shown as dollar_figure and dollar_figure on the form_4562 making up the total claimed dollar_figure f 2d 2d cir but sec_274 d and 280f d provide that no deduction shall be allowed with sec_274 provides in pertinent part as follows sec_274 disallowance of certain entertainment etc expenses d substantiation required --no deduction or credit shall be allowed-- with respect to any listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property or the date and description of the gift c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property or receiving the gift sec_280f provides in pertinent part as follows sec_280f limitation on depreciation for luxury automobiles limitation where certain property used for personal purposes d definitions and special rules --for purposes of this section-- listed_property -- a in general --except as provided in continued respect to passenger automobiles or any other_property used as a means of transportation unless the taxpayer substantiates certain matters by adequate_records or by sufficient records corroborating the taxpayer’s own statement there is no leeway for cohan type approximations under sec_274 see 50_tc_823 affd 412_f2d_201 2d cir moreover sec_1_274-5t temporary income_tax regs fed reg date prohibits a deduction or credit with respect to such property unless the taxpayer provides both the amount of each business use and the total use of the listed_property for the taxable_period at trial brian offered and the court received into evidence a document he described as my mileage log for the hummer h2 use d for business purposes hereinafter sometime sec_12 continued subparagraph b the term listed_property means-- i any passenger_automobile ii any other_property used as a means of transportation sec_7805 providing that any temporary_regulation expires within years after the date the regulation was issued applies to regulations issued after date technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 the temporary_regulation we apply in the instant opinion was issued well before that effective date and so this regulation’s validity is unaffected by sec_7805 see eg 122_tc_305 referred to as the hummer log the hummer log ha sec_33 dated entries the earliest being monday date showing miles for office rental evaluation and the latest being sunday date showing miles for office equipment move the mileage amounts shown on those entries total big_number brian testified that the hummer log came from the electronic mileage log inside the hummer itself there’s a button where you put business miles it records it turn it off it turns it off hit it it records it it still does it to this day brian testified that the electronic equipment in the hummer is not connected to a printer and it does not show separate trips it does show total miles driven between successive pushes of a button on the equipment brian testified that he input the mileage to his laptop computer and added the statement of business_purpose that appears next to each entry on the hummer log brian testified he input this material at the end of each week the hummer log is the printout from his laptop computer and not from the electronic equipment in the hummer brian testified that the number of hummer business miles shown on petitioners’ joint tax_return big_number is less than the number of hummer business miles shown on the hummer log big_number because he used estimates on the joint tax_return brian testified that he drove the hummer for commuting every now and then but did not show those miles on the hummer log because why would i record miles i can’t get credit for the cumulative effect of the following considerations leads us to conclude that the hummer log does not satisfy the substantiation requirements of sec_274 brian testified that the hummer log was updated at the end of each week yet he explained that the tax_return mileage numbers were lower than the hummer log totals because he had to make estimates when he filed the tax returns petitioners’ joint tax_return was filed in or early we believe that if the hummer log indeed was updated weekly through the last few months of then it--and not estimates--would have been used for the tax_return especially the joint tax_return the fact that the joint tax_return still was based on estimates as brian testified suggests to us that the hummer log did not yet exist which in turn suggests to us that it was not currently maintained we cannot tell from the hummer log itself when it was printed we cannot tell when the information was input to the laptop computer petitioners’ joint tax_return states that the hummer was placed_in_service on date the hummer log shows that of the days of use of the total big_number miles were before october petitioners have not explained how this substantial conflict could have occurred if the hummer log had been maintained currently as brian testified entries in the hummer log are also inconsistent with the lease for rent of the miami lakes office this lease was dated date and signed by brian on date for office rental beginning on date a check to the lessor for office space was dated date and deposited by the lessor that same day yet the hummer log includes eight separate entries for office rental evaluation between october and date when asked what the entries for office rental evaluation meant brian said i did not have an office at the time i had to find one at trial brian conceded that the entry for office rental evaluation on date was erroneous and he admitted that there may be a discrepancy or two in the hummer log the hummer log does not show the total use of the hummer during in violation of the requirement of sec_1 5t b i b temporary income_tax regs fed reg date brian points out that the form_4562 shows miles commuting and miles for other personal purposes but the form_4562 is not corroborated either the many errors and inconsistencies in the hummer log make it unreliable and it does not satisfy the strict substantiation requirements of sec_274 brian’s vague testimony by itself is insufficient to substantiate the claimed mileage indeed his testimony serves to further support our conclusion that sec_274 requires us to sustain respondent’s disallowance of dollar_figure of claimed expenses pertaining to the hummer as for the remaining dollar_figure of depreciation expense claimed in connection with the tax doctor business petitioners neither described what was depreciated nor offered any evidence we thus sustain respondent’s disallowance of that amount other expenses on brief respondent stated an allowance of dollar_figure of petitioners’ claimed dollar_figure car and truck expenses for brian’s tax doctor business respondent did not indicate whether this was part of the amount verified stated in the notice_of_deficiency neither side presented any evidence as to the remaining expenses claimed for brian’s tax doctor business we hold that the conceded dollar_figure is allowable in addition to the dollar_figure respondent allowed in the notice_of_deficiency plus the dollar_figure allowed in office expenses supra and respondent’s disallowance of the remaining claimed tax doctor expenses is sustained as part of the dollar_figure disallowed in the notice_of_deficiency d schedule c-- computer doctor brian operated a computer business under the business name computer doctor the computer doctor business involved brian’s installing hardware and software and performing network services he also consulted about best practices when dealing with computers he reported the results therefrom on a schedule c on his separate tax_return the corresponding schedule c on petitioners’ joint tax_return differs from the one on brian’s separate tax_return table compares the amounts brian reported on his separate tax_return with the amounts petitioners reported on their joint tax_return regarding brian’s computer doctor business table brian’s petitioners’ schedule c separate joint tax line item tax_return tax_return gross_income dollar_figure dollar_figure advertising dollar_figure dollar_figure car and truck expenses big_number big_number depreciation etc big_number big_number 20a rent for vehicles etc big_number big_number repairs and maintenance supplies taxes and licenses -- 24a travel -- 24d meals and entertainment utilities big_number big_number other expense sec_46 total big_number big_number tentative profit loss big_number big_number business use of home big_number big_number net profit loss big_number big_number the parties do not have any dispute as to the income from brian’s computer doctor business see supra table item petitioners have conceded that they are not entitled to any deduction for business use of the home in connection with brian’s computer doctor business see supra table item respondent allowed all but dollar_figure of the other_amounts claimed on brian’s separate tax_return ie all but dollar_figure rent for vehicles etc and dollar_figure utilities see supra table items 20a and vehicles rent utilities petitioners did not provide any evidence or any useful discussion on brief14 regarding the disallowed dollar_figure and dollar_figure items we sustain respondent’s disallowances of these items increased amounts as to three of the items on their joint tax_return computer doctor schedule c petitioners deducted greater amounts than brian had deducted on his separate tax_return see supra table items 20a and the parties noted these differences by stipulation at the start of the trial respondent did not 14on brief petitioners made the following argument schedule c deductions are accurate and should be allowed this is proven by all of the additional receipts and documents the forced the respondent to accept existence as seen by admitted items the day of court reproduced literally apart from that generic statement petitioners’ brief did not provide any discussion of any of the expenses for the computer doctor business indicate at trial that these three increases should be disallowed we note that respondent had allowed in full the amounts claimed on brian’s separate tax_return for table items and on brief respondent contends for the first time that all three increased amounts are at issue petitioners failed to carry their burden_of_proof on the increased amounts and certain evidence does not support the allowability of the increased amounts petitioners’ brief is unhelpful see supra note at the start of the trial we pointed out that petitioners had the burden_of_proof generally as to matters in the notices of deficiency but the joint tax_return was the starting point for calculating any deficiency it is plain that the three increased amounts claimed on the joint tax_return were not disallowed in either of the notices of deficiency and were not conceded by petitioners under the circumstances respondent has the burden_of_proof as to the three increased amounts respondent failed to carry this burden_of_proof also by the time the instant case was submitted respondent had not contended that the three increased amounts were in dispute we will not consider an issue raised for the first time on brief when it is too late to introduce evidence that might alter the effect of other evidence already in the record accordingly we hold for petitioners that the three increased amounts are deductible reduced amounts as shown supra on table brian claimed deductions of dollar_figure for taxes and licenses item and dollar_figure for travel item 24a respondent allowed those deductions in the notice_of_deficiency as shown supra on table petitioners did not claim either of those two deductions on their joint tax_return it is well established that amended tax returns may constitute admissions that errors were made on the earlier filed tax returns see eg 464_us_386 52_tc_532 affd 424_f2d_639 2d cir we treat petitioners’ joint tax_return as embodying their concessions that they were not entitled to deductions for those two items as we have noted supra we made it plain at the start of the trial that the joint tax_return was to be the starting point petitioners did not claim deductions for those items on their joint tax_return and did not contend at trial that those deductions should be allowed we hold that deductions for item sec_23 and sec_24a as shown supra on table are not allowed e ira contributions on her separate tax_return lisa claimed a dollar_figure deduction for an individual_retirement_account ira contribution respondent disallowed this deduction on his separate tax_return brian claimed a dollar_figure deduction for an ira contribution respondent disallowed this deduction on their joint tax_return petitioners claimed a dollar_figure deduction for an ira contribution the parties stipulated that each petitioner made a dollar_figure ira contribution in that year brian participated in a qualified_retirement_plan through his employer at trial brian conceded that the only ira deduction petitioners claim is dollar_figure for lisa’s ira contribution as best we can tell the only dispute between the parties that bears on the allowability of a deduction for any part of lisa’s stipulated dollar_figure ira contribution is whether lisa was an active_participant see sec_219 if she was then the applicable_dollar_amount for limitation purposes is dollar_figure and it is likely that no deduction is allowable see sec_219 if lisa was not an active_participant then the applicable_dollar_amount is dollar_figure because brian was an active_participant and it is likely that some deduction is allowable see sec_219 both sides seemed to carefully avoid presenting any evidence as to lisa’s status brian offered an examiner’s report which he said proposed to allow the deduction we explained that the report does not really bear on lisa’s actual status that it would be relevant to any negligence determination but that respondent had not determined or asserted negligence as to any item on lisa’s separate_return as a result the examiner’s report as brian described it would not be relevant to any matter in dispute brian did not offer any other evidence regarding lisa’s status respondent’s counsel inquired as to brian’s status as an active participant--a matter that the parties had stipulated and brian conceded--but did not inquire about or offer any evidence about lisa’s status in accordance with our ruling at the outset that petitioners have the burden_of_proof as to adjustments in the notices of deficiency but that the starting point for our redeterminations is petitioners’ joint tax_return we hold allowability of a deduction for dollar_figure of lisa’s ira contribution is to be tested using the dollar_figure amount of sec_219 and allowability of a deduction for the remaining dollar_figure of lisa’s ira contribution is to be tested using the dollar_figure amount of sec_219 no deduction is allowable for any part of the remainder of the dollar_figure claimed ira contribution deduction 15at the trial we described the situation in bermingham v commissioner tcmemo_1994_69 issue ii a to illustrate the difference between allowability of the deduction on the one hand and negligence on the other hand f sec_6662 penalty respondent determined an accuracy-related_penalty under sec_6662 and b for negligence or disregard of rules or regulations with respect to brian’s separate_return but not with respect to lisa’s under sec_6662 and b a taxpayer may be liable for a penalty of percent of the portion of an underpayment_of_tax due to among other things negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with sec_6662 provides in pertinent part as follows sec_6662 imposition of accuracy-related_penalty a imposition of penalty --if this section applies to any portion of an underpayment_of_tax required to be shown on a return there shall be added to the tax an amount equal to percent of the portion of the underpayment to which this section applies b portion of underpayment to which section applies -- this section shall apply to the portion of any underpayment which is attributable to or more of the following negligence or disregard of rules or regulations c negligence --for purposes of this section the term negligence includes any failure to make a reasonable attempt to comply with the provisions of this title and the term disregard includes any careless reckless or intentional disregard this does not include the amendment to the heading of the section made by sec_812 of the american_jobs_creation_act_of_2004 publaw_108_357 118_stat_1580 the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 sec_1_6662-3 income_tax regs negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly 762_f2d_891 11th cir affg tcmemo_1983_450 116_tc_438 sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs disregard of rules or regulations is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances that demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe id sec_6664 provides in pertinent part that the sec_6662 penalty shall not be imposed with respect to any portion of an underpayment if a taxpayer shows that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion reasonable_cause and good_faith may be indicated by an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs under sec_7491 the commissioner has the burden of production with respect to liability for the negligence or disregard penalty that is the commissioner must see to it that the record includes sufficient evidence indicating that it is appropriate to impose this penalty higbee v commissioner t c pincite if the commissioner satisfies this burden of production then the taxpayer has the burden of proving that the underpayment was not attributable to negligence or disregard of rules or regulations or the reasonable_cause exception applies id perhaps the most telling evidence on this penalty issue is the hummer log discussed extensively supra under c schedule c-- tax doctor depreciation petitioners reported that brian received dollar_figure in from brian’s tax doctor business of preparing tax returns and giving tax_advice the hummer accounted for about dollar_figure of deductions from that business the necessity of keeping appropriate records--and the understanding of the sort of records that would be appropriate-- to support so substantial a claim should have been reasonably clear to someone like brian after all he held himself out as knowledgeable about tax matters people paid him to do tax work for them or give tax_advice to them and he testified at trial as to why it was appropriate for him to insist on being called doctor brian testified he has a ph d in education administration a master’s degree in management information systems and a bachelor’s degree in business administration yet on this major matter of dispute the major books_and_records item he offered--the hummer log--was so much in conflict with what petitioners showed on their tax_return that we doubted not only its reliability but even its existence at the time when brian testified it was updated weekly as to substantially_all of the other matters in dispute when the instant case was tried brian did not present appropriate books and records--in many instances he did not present any books_and_records as to the matters the parties settled with concessions or partial concessions brian did not present any books_and_records to show that he was not negligent even though he conceded the adjustment in whole or part the foregoing leads us to conclude that petitioners failed to maintain books_and_records in accordance with the requirements of sec_6001 and the regulations authorized and not challenged by petitioners thereunder as we recently noted in 127_tc_43 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional sec_1_6664-4 income_tax regs unlike the situation in montgomery in the instant case the record does not include evidence as to the steps brian took to determine the correctness of any of the items as to which there is a determination of negligence or disregard of rules or regulations thus petitioners failed to carry their burden_of_proof as to the reasonable_cause exception we hold respondent has carried the burden of production brian has been negligent and petitioners have failed to carry their burden_of_proof as to reasonable_cause we remind the parties that the negligence or disregard penalty applies only to those items as to which that penalty had been determined in the notice_of_deficiency to brian also although no negligence or disregard penalty had been determined against lisa in the notice_of_deficiency to her because of the joint tax_return she becomes jointly and severally liable for any negligence or disregard penalty that we sustain to take account of the foregoing decision will be entered under rule
